PER CURIAM.
Andre Brown seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss substantially on the reasoning of the district court. See United States v. Brown, Nos. CR-90-84; CA-01-35-1-V (W.D.N.C. filed Mar. 1, entered Mar. 6, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.